Carley, Judge.
Appellant, with two co-defendants, was indicted, tried and convicted of secreting property to defraud another. Code Ann. § 26-1504. The instant appeal is a companion case to Jarrett v. State, 161 Ga. App. 285 (287 SE2d 746) (1982).
Appellant enumerates as error the denial of his motion for a directed verdict of acquittal. “The State, in the prosecution of the defendants, sought to establish a conspiracy . . . The jury was authorized to find that the [appellant], acting in concert with the other defendants, secreted the property in question. We find the *431proof in the case sub judice to be sufficient to enable a rational trier of fact to find the [appellant] guilty beyond a reasonable doubt.” Jarrett, 161 Ga. App. at 285-286, supra.
Decided September 10, 1982.
Hulon Murray, for appellant.
Jeff C. Wayne, District Attorney, Bruce L. Udolf, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.